--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TherapeuticsMD, Inc. 8-K [thera-8k_100411.htm]
 
Exhibit 10.3
 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.


 
COMMON STOCK PURCHASE WARRANT
 
THERAPEUTICSMD, INC.
 

Warrant Shares: _____________ Initial Exercise Date: _______



 
THIS IS TO CERTIFY THAT _________________ (the “Holder”), or its registered
assigns, is entitled, at any time from the Issuance Date (as hereinafter
defined) to the Expiration Date (as hereinafter defined), to purchase from
THERAPEUTICSMD, INC., a Nevada corporation (the “Company”),
__________________________ (______) shares of the Company's Common Stock (as
hereinafter defined and subject to adjustment as provided herein), in whole or
in part, including fractional parts, at a purchase price per share equal to
$_____ subject to any adjustments made to such amount pursuant to Section 4
hereto) on the terms and conditions and pursuant to the provisions hereinafter
set forth.
 
1.
DEFINITIONS

 
As used in this Warrant, the following terms have the respective meanings set
forth below:
 
“Additional Shares of Common Stock” shall mean all shares of Common Stock issued
by the Company after the Closing Date, other than Warrant Stock.
 
“Book Value” shall mean, in respect of any share of Common Stock on any date
herein specified, the consoli­dated book value of the Company as of the last day
of any month immediately preceding such date, divided by the number of Fully
Diluted Outstanding shares of Common Stock as deter­mined in accordance with
GAAP (assuming the payment of the exercise prices for such shares) by a firm of
independent certified public account­ants of recognized national standing
selected by the Company and reasonably acceptable to the Holder.
 
“Business Day” shall mean any day that is not a Saturday or Sunday or a day on
which banks are required or permitted to be closed in the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
 
 “Commission” shall mean the Securities and Exchange Commission or any other
federal agency then administering the Securities Act and other federal
securities laws.
 
“Common Stock” shall mean (except where the context otherwise indicates) the
Common Stock, par value $0.001 per share, of the Company as constituted on the
Closing Date, and any capital stock into which such Common Stock may there­after
be changed, and shall also include (i) capital stock of the Company of any other
class (regardless of how denomi­nated) issued to the holders of shares of Common
Stock upon any reclassification thereof which is also not preferred as to
dividends or assets over any other class of stock of the Company and which is
not subject to redemption and (ii) shares of common stock of any successor or
acquiring corporation received by or distributed to the holders of Common Stock
of the Company in the circumstances contemplated by Section 4.3.
 
“Convertible Securities” shall mean evidences of indebtedness, shares of stock
or other securities which are convertible into or exchangeable, with or without
payment of additional consideration in cash or property, for shares of Common
Stock, either immediately or upon the occurrence of a specified date or a
specified event.
 
“Current Warrant Price” shall mean $_______ subject to any adjustments to such
amount made in accordance with Section 4 hereof.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.
 
“Exercise Period” shall mean the period during which this Warrant is exercisable
pursuant to Section 2.1.
 
“Expiration Date” shall mean _________________.
 
“Fully Diluted Outstanding” shall mean, when used with reference to Common
Stock, at any date as of which the number of shares thereof is to be determined,
all shares of Common Stock Outstanding at such date and all shares of Common
Stock issuable in respect of this Warrant, outstanding on such date, and other
options or warrants to purchase, or securities convertible into, including
without limitation the shares of Common Stock outstanding on such date which
would be deemed out­stand­ing in accordance with GAAP for purposes of
determining book value or net income per share.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as from time to time in effect.
 
 “Holder” shall mean the Person in whose name the Warrant or Warrant Stock set
forth herein is registered on the books of the Company maintained for such
purpose.
 
“Market Price” per Common Share means the average of the closing bid prices of
the Common Shares as reported on the National Association of Securities Dealers
Automated Quotation System for the National Market, (“NASDAQ”) or, if such
security is not listed or admitted to trading on the NASDAQ, on the principal
national security exchange or quotation system on which such security is quoted
or listed or admitted to trading, or, if not quoted or listed or admitted to
trading on any national securities exchange or quotation system, the closing bid
price of such security on the over-the-counter market on the day in question as
reported by the National Association of Security Dealers, Inc., or a similar
generally accepted reporting service, as the case may be, for the five (5)
trading days immediately preceding the date of determination.
 
 
 

--------------------------------------------------------------------------------

 
 
“Other Property” shall have the meaning set forth in Section 4.5.
 
“Outstanding” shall mean, when used with reference to Common Stock, at any date
as of which the number of shares thereof is to be determined, all issued shares
of Common Stock, except shares then owned or held by or for the account of the
Company or any subsidiary thereof, and shall include all shares issuable in
respect of outstanding scrip or any certificates representing fractional
interests in shares of Common Stock.
 
“Person” shall mean any individual, sole proprie­tor­ship, partnership, joint
venture, trust, incorporated organization, association, corporation,
institution, public benefit corporation, entity or government (whether federal,
state, county, city, municipal or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof).
 
“Restricted Common Stock” shall mean shares of Common Stock which are, or which
upon their issuance on the exercise of this Warrant would be, evidenced by a
certifi­cate bearing the restrictive legend set forth in Section 9.1(a).
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
 
“Transfer” shall mean any disposition of any Warrant or Warrant Stock or of any
interest in either thereof, which would constitute a sale thereof within the
meaning of the Securities Act.
 
“Transfer Notice” shall have the meaning set forth in Section 9.2.
 
“Vesting Date” shall mean _____________________________.
 
“Warrant Issuance Date” shall mean the date on which the Warrants are issued to
the Holder.
 
“Warrants” shall mean this Warrant and all warrants issued upon transfer,
division or combination of, or in substitution for, any thereof.  All Warrants
shall at all times be identical as to terms and conditions and date, except as
to the number of shares of Common Stock for which they may be exercised.
 
“Warrant Price” shall mean an amount equal to (i) the number of shares of Common
Stock being purchased upon exercise of this Warrant pursuant to Section 2.1,
multiplied by (ii) the Current Warrant Price as of the date of such exercise.
 
“Warrant Stock” shall mean the shares of Common Stock purchased by the holders
of the Warrants upon the exercise thereof.
 
2.
EXERCISE OF WARRANT

 
2.1.           Manner of Exercise.  From and after the Vesting Date unless
cancelled prior to such date and until 5:00 P.M., New York City time, on the
Expiration Date, Holder may exercise this Warrant, on any Business Day, for all
or any part of the number of shares of Common Stock purchasable hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
In order to exercise this Warrant, in whole or in part, Holder shall deliver to
the Company at the office or agency designated by the Company pursuant to
Section 12, (i) a written notice of Holder’s election to exercise this Warrant,
which notice shall specify the number of shares of Common Stock to be purchased,
(ii) payment by cash, check or bank draft payable to the Company of the Warrant
Price in cash or by wire transfer or cashier’s check drawn on a United States
bank for all shares then being purchased and (iii) this Warrant.  Such notice
shall be substantially in the form of the subscription form appearing at the end
of this Warrant as Exhibit 1, duly executed by Holder or its agent or
attorney.  Upon receipt of the items referred to in clauses (i), (ii) and (iii)
above, the Company shall, as promptly as practicable, and in any event within
five (5) Business Days thereafter, execute or cause to be executed and deliver
or cause to be delivered to Holder a certificate or certificates representing
the aggregate number of full shares of Common Stock issuable upon such exercise,
together with cash in lieu of any fraction of a share, as hereinafter
provided.  The stock certificate or certificates so deliv­ered shall be, to the
extent possible, in such denomination or denominations as Holder shall request
in the notice and shall be registered in the name of Holder or, subject to
Section 9, such other name as shall be designated in the notice.  This Warrant
shall be deemed to have been exercised and such certificate or certificates
shall be deemed to have been issued, and Holder or any other Person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date the Warrant has been exercised
by payment to the Company of the Warrant Price.  If this Warrant shall have been
exercised in part, the Company shall, at the time of delivery of the certificate
or certificates representing Warrant Stock, deliver to Holder a new Warrant
evidencing the rights of Holder to purchase the unpurchased shares of Common
Stock called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.
 
The Holder shall be entitled to exercise the Warrant notwithstanding the
commencement of any case under 11 U.S.C. § 101 et seq. (the “Bankruptcy
Code”).  In the event the Company is a debtor under the Bankruptcy Code, the
Company hereby waives to the fullest extent permitted any rights to relief it
may have under 11 U.S.C. § 362 in respect of the Holder’s exercise right.  The
Company hereby waives to the fullest extent permitted any rights to relief it
may have under 11 U.S.C. § 362 in respect of the exercise of the Warrant.  The
Company agrees, without cost or expense to the Holder, to take or consent to any
and all action necessary to effectuate relief under 11 U.S.C. § 362.
 
2.2.           Payment of Taxes and Charges.  All shares of Common Stock
issuable upon the exercise of this Warrant pursuant to the terms hereof shall be
validly issued, fully paid and nonassessable, and without any preemptive
rights.  The Company shall pay all expenses in connection with, and all taxes
and other governmental charges that may be imposed with respect to, the issue or
delivery thereof.
 
2.3.           Fractional Shares.  The Company shall not be required to issue a
fractional share of Common Stock upon exercise of any Warrant.  As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to the same fraction of the Market Price per share
of Common Stock on the relevant exercise date.
 
2.4.           Continued Validity.  A holder of shares of Common Stock issued
upon the exercise of this Warrant, in whole or in part (other than a holder who
acquires such shares after the same have been publicly sold pursuant to a
Registration Statement under the Securities Act or sold pursuant to Rule 144
thereunder), shall continue to be entitled with respect to such shares to all
rights to which it would have been entitled as Holder under Sections 9, 10 and
14 of this Warrant.  The Company will, at the time of exercise of this Warrant,
in whole or in part, upon the request of Holder, acknowledge in writing, in form
reasonably satisfactory to Holder, its continuing obligation to afford Holder
all such rights; provided, however, that if Holder shall fail to make any such
request, such failure shall not affect the continuing obligation of the Company
to afford to Holder all such rights.
 
 
 

--------------------------------------------------------------------------------

 
 
3.
TRANSFER, DIVISION AND COMBINATION

 
3.1.           Transfer.  Subject to compliance with Section 9, transfer of this
Warrant and all rights hereunder, in whole or in part, shall be registered on
the books of the Company to be maintained for such purpose, upon surrender of
this Warrant at the principal office of the Company referred to in Section 2.1
or the office or agency desig­nated by the Company pursuant to Section 12,
together with a written assignment of this Warrant substantially in the form of
Exhibit 2 hereto duly executed by Holder or its agent or attorney.  Upon such
surren­der, the Company shall, subject to Section 9, execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denomi­na­tion specified in such instrument of assignment, and shall issue to
the assignor a new Warrant evidencing the portion of this Warrant not so
assigned, and this Warrant shall promptly be cancelled.  A Warrant, if properly
assigned in compliance with Section 9, may be exercised by a new Holder for the
purchase of shares of Common Stock without having a new Warrant issued.
 
3.2.            Division and Combination.  Subject to Section 9, this Warrant
may be divided or combined with other Warrants upon presentation hereof at the
aforesaid office or agency of the Company, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by Holder or its agent or attorney.  Subject to compliance with Section
3.1 and with Section 9, as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
 
3.3.           Expenses.  The Company shall prepare, issue and deliver at its
own expense the new Warrant or Warrants under this Section 3.
 
3.4.           Maintenance of Books.  The Company agrees to maintain, at its
aforesaid office or agency, books for the registration and the registration of
transfer of the Warrants.
 
4.
ADJUSTMENTS

 
The number of shares of Common Stock for which this Warrant is exercisable, or
the price at which such shares may be purchased upon exercise of this Warrant,
shall be subject to adjustment from time to time as set forth in this Section
4.  The Company shall give Holder notice of any event described below which
requires an adjustment pursuant to this Section 4 at the time of such event.
 
4.1.           Stock Dividends, Subdivisions and Combinations.  If at any time
the Company shall:
 
(a)           take a record of the holders of its Common Stock for the purpose
of entitling them to receive a dividend payable in, or other distribution of,
Additional Shares of Common Stock,
 
(b)           subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, or
 
(c)           combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock,
 
then (i) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of  shares of Common Stock which a record holder of the same
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the occurrence of such event would own or be entitled to
receive after the happen­ing of such event, and (ii) the Current Warrant Price
shall be adjusted to equal (A) the Current Warrant Price multi­plied by the
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the adjustment divided by (B) the number of shares for
which this Warrant is exercisable immediately after such adjustment.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2.           Other Provisions Applicable to Adjustments under this
Section.  The following provisions shall be applicable to the making of
adjustments of the number of shares of Common Stock for which this Warrant is
exercisable and the Current Warrant Price provided for in this Section 4:
 
(a)           When Adjustments to Be Made.  The adjustments required by this
Section 4 shall be made whenever and as often as any specified event requiring
an adjustment shall occur.  For the purpose of any adjustment, any specified
event shall be deemed to have occurred at the close of business on the date of
its occurrence.
 
(b)           Fractional Interests.  In computing adjust­ments under this
Section 4, fractional interests in Common Stock shall be taken into account to
the nearest 1/10th of a share.
 
(c)           When Adjustment Not Required.  If the Company shall take a record
of the holders of its Common Stock for the purpose of entitling them to receive
a dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to stock­holders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the taking
of such record and any such adjustment previously made in respect thereof shall
be rescinded and annulled.
 
(d)           Challenge to Good Faith Determination.  Whenever the Board of
Directors of the Company shall be required to make a determination in good faith
of the fair value of any item under this Section 4, such determination may be
challenged in good faith by the Holder, and any dispute shall be resolved by an
investment banking firm of recognized national standing selected by the Holder
and reasonably acceptable to the Company.
 
(e)           Proceeding Prior to Any Action Requiring Adjustment.  As a
condition precedent to the taking of any action which would require an
adjustment pursuant to this Section 4, the Company shall take any action which
may be necessary, including obtaining regulatory approvals or exemptions, in
order that the Company may thereafter validly and legally issue as fully paid
and nonassessable all shares of Common Stock which the Holder is entitled to
receive upon exercise hereof.
 
4.3.           Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets.  In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock of the Company),
or sell, transfer or otherwise dispose of all or substantially all its property,
assets or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature what­so­ever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Company, then Holder shall have the right thereafter to receive, upon
exercise of the Warrant, the number of shares of common stock of the successor
or acquir­ing corporation or of the Company, if it is the surviving
corpo­ration, and Other Property receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a holder of the number of shares of Common Stock for which this Warrant is
exercisable imme­diately prior to such event.  In case of any such
reorgani­za­tion, reclassification, merger, consolidation or disposi­tion of
assets, the successor or acquiring corporation (if other than the Company) shall
expressly assume the due and punc­tual observance and performance of each and
every covenant and condition of this Warrant to be performed and observed by the
Company and all the obligations and liabilities here­under, subject to such
modifications as may be deemed appropriate, subject to the Holder’s consent, in
order to provide for adjustments of shares of Common Stock for which this
Warrant is exer­cis­able which shall be as nearly equivalent as practicable to
the adjustments provided for in this Section 4.  For purposes of this Section
4.3, “common stock of the successor or acquiring corporation” shall include
stock of such corpo­ra­tion of any class which is not preferred as to dividends
or assets over any other class of stock of such corporation and which is not
subject to redemption and shall also include any evidences of indebtedness,
shares of stock or other securities which are convertible into or exchangeable
for any such stock, either immediately or upon the arrival of a specified date
or the happening of a specified event and any warrants or other rights to
subscribe for or pur­chase any such stock.  The foregoing provisions of this
Section 4.3 shall similarly apply to successive reorganiza­tions,
reclassifications, mergers, consolidations or disposition of assets.
 
 
 

--------------------------------------------------------------------------------

 
 
4.4.           Other Action Affecting Common Stock.  In case at any time or from
time to time the Company shall take any action in respect of its Common Stock,
other than any action taken in the ordinary course of the Company’s business or
any action described in this Section 4, which would have a material adverse
effect upon the rights of the Holder, the number of shares of Common Stock
and/or the purchase price thereof shall be adjusted in such manner as may be
equitable in the circumstances, as determined in good faith by an investment
bank selected by Holder.
 
4.5.           Certain Limitations.  Notwithstanding any­thing herein to the
contrary, the Company agrees not to enter into any transaction which, by reason
of any adjustment hereunder, would cause the Current Warrant Price to be less
than the par value per share of Common Stock.
 
4.6.           No Voting Rights.  This Warrant shall not entitle its Holder to
any voting rights or other rights as a shareholder of the Company.
 
5.
NOTICES TO HOLDER

 
5.1.           Notice of Adjustments.  Whenever the number of shares of Common
Stock for which this Warrant is exercis­able, or whenever the price at which a
share of such Common Stock may be purchased upon exercise of the Warrants, shall
be adjusted pursuant to Section 4, the Company shall forthwith prepare a
certificate to be executed by an executive officer of the Company setting forth,
in reasonable detail, the event requiring the adjustment and the method by which
such adjustment was calculated, specifying the number of shares of Common Stock
for which this Warrant is exercisable and describing the number and kind of any
other shares of stock or Other Prop­erty for which this Warrant is exercisable,
and any change in the purchase price or prices thereof, after giving effect to
such adjustment or change.  The Company shall promptly cause a signed copy of
such certificate to be delivered to the Holder in accordance with Section
14.2.  The Company shall keep at its office or agency designated pursuant to
Section 12 copies of all such certificates and cause the same to be available
for inspection at said office during normal business hours by the Holder, its
representatives, or any prospective purchaser of a Warrant designated by the
Holder.
 
5.2.           Notice of Corporate Action.  If at any time
 
(a)           the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive a dividend or other distribu­tion
(whether in cash, or any right to subscribe for or purchase any evidences of its
indebtedness, any shares of stock of any class or any other securities or
property of any nature whatsoever, or to receive any warrants or other rights
(including, without limitation, rights to subscribe for or purchase any
evidences of its indebtedness, any shares of its stock or any other securities
or property of any nature whatsoever), or
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation, or
 
(c)           there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;
 
then, in any one or more of such cases, the Company shall give to Holder (i) at
least thirty (30) Business Days’ prior written notice of the date on which a
record date shall be selected for such divi­dend, distribution or right or for
determining rights to vote in respect of any such reorganization,
reclassifica­tion, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, and (ii) in the case of any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquida­tion or winding up, at least thirty (30)
Business Days’ prior written notice of the date when the same shall take
place.  Such notice in accordance with the foregoing clause also shall specify
(i) the date on which any such record is to be taken for the purpose of such
dividend, distribution or right, the date on which the holders of Common Stock
shall be entitled to any such dividend, distribution or right, and the amount
and character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up.  Each such written notice shall be sufficiently given if addressed to Holder
at the last address of Holder appearing on the books of the Company and
delivered in accor­dance with Section 14.2.
 
A reclassification of the Common Stock (other than a change in par value, or
from par value to no par value or from no par value to par value) into shares of
Common Stock and shares of any other class of stock shall be deemed a
distribution by the Company to the holders of its Common Stock of such shares of
such other class of stock within the meaning of this Section and, if the
outstanding shares of Common Stock shall be changed into a larger or smaller
number of shares of Common Stock as a part of such reclassification, such change
shall be deemed a subdivision or combination, as the case may be, of the
outstanding shares of Common Stock within the meaning of Section 4.1.
 
6.
NO IMPAIRMENT

 
The Company shall not by any action, including, with­out limitation, amending
its certificate of incorporation or through any reorganization, transfer of
assets, consolida­tion, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Warrant, but will at all times in good faith assist in
the carrying out of all such terms and in the taking of all such actions as may
be necessary or appropriate to protect the rights of Holder against
impairment.  Without limiting the generality of the foregoing, the Company will
(a) not increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the amount payable there­for upon such exercise
immediately prior to such increase in par value, (b) take all such action as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable shares of Common Stock upon the exercise of
this Warrant, and (c) use its best efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof as may be necessary to enable the Company to perform its obligations
under this Warrant.
 
 
 

--------------------------------------------------------------------------------

 
 
Upon the request of Holder, the Company will at any time during the period this
Warrant is outstanding acknowl­edge in writing, in form reasonably satisfactory
to Holder, the contin­u­ing validity of this Warrant and the obligations of the
Company hereunder.
 
7.
RESERVATION AND AUTHORIZATION OF COMMON STOCK

 
From and after the Closing Date, the Company shall at all times reserve and keep
available for issue upon the exercise of Warrants such number of its authorized
but unissued shares of Common Stock as will be sufficient to permit the exercise
in full of all outstanding Warrants.  All shares of Common Stock which shall be
so issuable, when issued upon exercise of any Warrant and payment therefor in
accordance with the terms of such Warrant, shall be duly and validly issued and
fully paid and nonassessable, and not subject to preemptive rights.
 
Before taking any action which would cause an adjustment reducing the Current
Warrant Price below the then par value, if any, of the shares of Common Stock
issuable upon exercise of the Warrants, the Company shall take any corpo­rate
action which may be necessary in order that the Company may validly and legally
issue fully paid and non-assessable shares of such Common Stock at such adjusted
Current Warrant Price.
 
Before taking any action which would result in an adjustment in the number of
shares of Common Stock for which this Warrant is exercisable or in the Current
Warrant Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.
 
8.
TAKING OF RECORD; STOCK AND WARRANT TRANSFER BOOKS

 
In the case of all dividends or other distribu­tions by the Company to the
holders of its Common Stock with respect to which any provision of Section 4
refers to the taking of a record of such holders, the Company will in each such
case take such a record as of the close of business on a Business Day.  The
Company will not at any time close its stock transfer books or Warrant transfer
books so as to result in preventing or delaying the exercise or transfer of any
Warrant.
 
9.
RESTRICTIONS ON TRANSFERABILITY

 
The Warrants and the Warrant Stock shall not be transferred, hypothecated or
assigned before satisfaction of the conditions specified in this Section 9,
which conditions are intended to ensure compliance with the provisions of the
Securities Act with respect to the Transfer of any Warrant or any Warrant
Stock.  Holder, by acceptance of this Warrant, agrees to be bound by the
provisions of this Section 9.
 
9.1.           Restrictive Legend.  The Holder by accepting this Warrant and any
Warrant Stock agrees that this Warrant and the Warrant Stock issuable upon
exercise hereof may not be assigned or otherwise transferred unless and until
(i) the Company has received an opinion of counsel for the Holder that such
securities may be sold pursuant to an exemption from registration under the
Securities Act or (ii) a registration statement relating to such securities has
been filed by the Company and declared effective by the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Each certificate for Warrant Stock issuable hereunder shall bear a
legend substantially worded as follows unless such securities have been sold
pursuant to an effective registration statement under the Securities Act:
 
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”) or any state securities
laws.  The securities may not be offered for sale, sold, assigned, offered,
transferred or otherwise distributed for value except (i) pursuant to an
effective registration statement under the Act or any state securities laws or
(ii) pursuant to an exemption from registration or prospectus delivery
requirements under the Act or any state securities laws in respect of which the
Company has received an opinion of counsel satisfactory to the Company to such
effect.  Copies of the agreement covering both the purchase of the securities
and restricting their transfer may be obtained at no cost by written request
made by the holder of record of this certificate to the Secretary of the Company
at the principal executive offices of the Company.”
 
(b)           Except as otherwise provided in this Sec­tion 9, the Warrant shall
be stamped or otherwise imprinted with a legend in substantially the following
form:
 
“This Warrant and the securities represented hereby have not been regis­tered
under the Securities Act of 1933, as amended, or any state securities laws and
may not be transferred in violation of such Act, the rules and regulations
thereunder or any state securities laws or the provisions of this Warrant.”
 
9.2.           Notice of Proposed Transfers.  Prior to any Transfer or attempted
Transfer of any Warrants or any shares of Restricted Common Stock, the Holder
shall give five (5) days’ prior written notice (a “Transfer Notice”) to the
Company of Holder’s intention to effect such Transfer, describing the manner and
circumstances of the proposed Transfer, and obtain from counsel to Holder an
opinion that the proposed Transfer of such Warrants or such Restricted Common
Stock may be effected without registration under the Securities Act or state
securities laws.  After the Company’s receipt of the Transfer Notice and
opinion, such Holder shall thereupon be entitled to Transfer such Warrants or
such Restricted Common Stock, in accordance with the terms of the Transfer
Notice.  Each certificate, if any, evidencing such shares of Restricted Common
Stock issued upon such Transfer and the Warrant issued upon such Transfer shall
bear the restrictive legends set forth in Section 9.1, unless in the opinion of
such counsel such legend is not required in order to ensure compliance with the
Securities Act.
 
9.3.           Termination of Restrictions.  Notwithstand­ing the foregoing
provisions of Section 9, the restrictions imposed by this Section upon the
transferability of the Warrants, the Warrant Stock and the Restricted Common
Stock (or Common Stock issuable upon the exercise of the Warrants) and the
legend requirements of Section 9.1 shall terminate as to any particular Warrant
or share of Warrant Stock or Restricted Common Stock (or Common Stock issuable
upon the exercise of the Warrants) (i) when and so long as such security shall
have been effectively registered under the Securities Act and applicable state
securities laws and disposed of pursuant thereto or (ii) when the Company shall
have received an opinion of counsel that such shares may be transferred with­out
registration thereof under the Securities Act and applicable state securities
laws.  Whenever the restrictions imposed by Section 9 shall terminate as to this
Warrant, as hereinabove provided, the Holder hereof shall be entitled to receive
from the Company upon written request of the Holder, at the expense of the
Company, a new Warrant bearing the following legend in place of the restrictive
legend set forth hereon:
 
 
 

--------------------------------------------------------------------------------

 
 
“THE RESTRICTIONS ON TRANSFERABIL­ITY OF THE WITHIN WARRANT CONTAINED IN SECTION
9 HEREOF TERMINATED ON ________, 20__, AND ARE OF NO FURTHER FORCE AND EFFECT.”
 
All Warrants issued upon registration of transfer, division or combination of,
or in substitution for, any Warrant or Warrants entitled to bear such legend
shall have a similar legend endorsed thereon.  Whenever the restrictions imposed
by this Section shall terminate as to any share of Restricted Common Stock, as
hereinabove provided, the holder thereof shall be entitled to receive from the
Company, at the Company’s expense, a new certificate representing such Common
Stock not bearing the restrictive legends set forth in Section 9.1.
 
9.4.           Listing on Securities Exchange.  If the Company shall list any
shares of Common Stock on any securities exchange, it will, at its expense, list
thereon, maintain and, when necessary, increase such listing of, all shares of
Common Stock issued or, to the extent permissible under the applicable
securities exchange rules, issuable upon the exercise of this Warrant so long as
any shares of Common Stock shall be so listed during the Exercise Period.
 
10.
SUPPLYING INFORMATION

 
The Company shall cooperate with Holder in supplying such information as may be
reasonably necessary for Holder to complete and file any information reporting
forms presently or hereafter required by the Commission as a condition to the
availability of an exemption from the Securities Act for the sale of any Warrant
or Restricted Common Stock.
 
11.
LOSS OR MUTILATION

 
Upon receipt by the Company from Holder of evidence reasonably satisfactory to
it of the ownership of and the loss, theft, destruction or mutilation of this
Warrant and indemnity reasonably satisfactory to it (it being understood that
the written agreement of the Holder shall be sufficient indemnity), and in case
of mutilation upon surrender and cancellation hereof, the Company will execute
and deliver in lieu hereof a new Warrant of like tenor to Holder; provided, in
the case of mutilation, no indemnity shall be required if this Warrant in
identifiable form is surrendered to the Company for cancellation.
 
12.
OFFICE OF THE COMPANY

 
As long as any of the Warrants remain outstanding, the Company shall maintain an
office or agency (which may be the principal executive offices of the Company)
where the Warrants may be presented for exercise, registration of transfer,
division or combination as provided in this Warrant, such office to be initially
located at 951 Broken Sound Parkway NW, Suite 320, Boca Raton, FL  33487,
provided, however, that the Company shall provide prior written notice to Holder
of a change in address no less than thirty (30) days prior to such change.
 
13.
LIMITATION OF LIABILITY

 
No provision hereof, in the absence of affirmative action by Holder to purchase
shares of Common Stock, and no enumeration herein of the rights or privileges of
Holder hereof, shall give rise to any liability of Holder for the purchase price
of any Common Stock or as a stockholder of the Company, whether such liability
is asserted by the Company or by creditors of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
14.
MISCELLANEOUS

 
14.1.           Non-waiver and Expenses.  No course of deal­ing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding all rights hereunder terminate on the Expiration Date.  If the
Company fails to make, when due, any payments provided for hereunder, or fails
to comply with any other provision of this Warrant, the Company shall pay to
Holder such amounts as shall be sufficient to cover any direct and indirect
losses, damages, costs and expenses including, but not limited to, reasonable
attor­neys’ fees, including those of appellate proceedings, incurred by Holder
in collecting any amounts due pursuant hereto or in otherwise enforcing any of
its rights, powers or remedies hereunder.
 
14.2.           Notice Generally.  Except as may be otherwise provided herein,
any notice or other communication or delivery required or permitted hereunder
shall be in writing and shall be delivered personally or sent by certified mail,
postage prepaid, or by a nationally recognized overnight courier service, and
shall be deemed given when so delivered personally or by overnight courier
service, or, if mailed, three (3) days after the date of deposit in the United
States mails, as follows:
 

(a) if to the Company, to:
TherapeuticsMD, Inc.
951 Broken Sound Parkway, Suite 321
Boca Raton, FL  33487
Attention:  Robert G. Finizio
Phone:  (561) 961-1911 
Fax:       (561) 431-3389
            with a copy to:
Joel C. Schneider, Esq.
The Law Offices of Joel Schneider
595 Stewart Avenue, Suite 710
Garden City, NY  11530
Phone:  (516) 228-8181
Fax:       (516) 228-8211
          (b) if to the Holder to:                                    



The Company or the Holder may change the foregoing address by notice given
pursuant to this Section 14.2.


14.3.           Successors and Assigns.  Subject to the provisions of Sections
3.1 and 9, this Warrant and the rights evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and assigns of Holder.  The provisions of this Warrant are intended to be for
the benefit of all Holders from time to time of this Warrant and, with respect
to Section 9 hereof, holders of Warrant Stock, and shall be enforceable by any
such Holder or holder of Warrant Stock.
 
14.4.           Amendment.  This Warrant and all other Warrants may be modified
or amended or the provisions hereof waived only with the prior written consent
of the Company and the Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
14.5.           Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Warrant.
 
14.6.           Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 
14.7.           Governing Law.  This Warrant shall be governed by the laws of
the State of Florida, without regard to the provisions thereof relating to
conflict of laws. The Company consents to the jurisdiction of the federal courts
whose districts encompass any part of Florida in connection with any dispute
arising under this Warrant or any of the transactions contemplated hereby, and
hereby waives, to the maximum extent permitted by law, any objection, including
any objections based on forum non conveniens, to the bringing of any such
proceeding in such jurisdictions.





[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
its corporate seal to be impressed hereon and attested by its Secretary or an
Assistant Secretary.
 

Dated:               THERAPEUTICSMD, INC.                                 By:  
          Name:             Title:    

 

Attest:               By:       Name:       Title:    

      
 
 

--------------------------------------------------------------------------------

 
      
EXHIBIT 1
 
SUBSCRIPTION FORM
 
[To be executed only upon exercise of Warrant]
 
The undersigned registered owner of this Warrant irrevocably exercises this
Warrant for the purchase of ______ Shares of Common Stock of TherapeuticsMD,
Inc., and herewith makes payment therefor in cash or by check or bank draft made
payable to the Company, all at the price and on the terms and conditions
specified in this Warrant and requests that certificates for the shares of
Common Stock hereby purchased (and any securities or other property issuable
upon such exercise) be issued in the name of and delivered to _____________
whose address is _________________ and, if such shares of Common Stock shall not
include all of the shares of Common Stock issuable as provided in this Warrant,
that a new Warrant of like tenor and date for the balance of the shares of
Common Stock issuable hereunder be delivered to the undersigned.
 
 

       
(Name of Registered Owner)
                (Signature of Registered Owner)                 (Street Address)
               
(City)           (State)                                       (Zip Code)  

 
 
NOTICE:                      The signature on this subscription must correspond
with the name as written upon the face of the within Warrant in every
particular, without alteration or enlargement or any change whatsoever.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of shares of
Common Stock set forth below:
 
Name and Address of
Assignee                                                                           No.
of Shares of
 
Common Stock
 
and does hereby irrevocably constitute and appoint ________________________
attorney-in-fact to register such transfer on the books of TherapeuticsMD, Inc.
maintained for the purpose, with full power of substitution in the premises.
 
 

  Dated:     Print Name:                           Signature:                  
        Witness:    

 
 
NOTICE:                      The signature on this assignment must correspond
with the name as written upon the face of the within Warrant in every
particular, without alteration or enlargement or any change whatsoever.
 
 
 

--------------------------------------------------------------------------------